Per Curiam.
— The appellant’s claim of $300 of the proceeds of the sheriff’s sale was met by the assertion, that the purchase-money judgments absorbed the whole of the proceeds. The first point argued was, that these judgments were not for purchase-money ; but the auditor’s report finds that they were, and the *491evidence sent up, so far from convicting the auditor of flagrant mistake in this regard, fully sustains his finding.
The next argument was, that the demand for an appraisement, the return of the sheriff made upon thq fi. fa., and the approval thereof under the rule of court, amounted to an adjudication of the appellant’s right. The answer is, that as to purchase-money creditors there is no exemption law, the proviso expressly excepting such debts from the operation of the enacting clause of the statute. Of course the proceedings were all void and null so far as concerned the judgments for purchase-money, and the auditor, be it remembered, found that they exceeded the proceeds of the sale. It is not necessary, nor is it proper for us to declare what the legal effect of the court’s confirmation of the sheriff’s return would have been, if the appellant were contesting with creditors who were subject to the Exemption Law; it is enough for the present case to say, that the proceeds were distributable as if no exemption law existed.
The decree is affirmed.